Case: 09-31181     Document: 00511208864          Page: 1    Date Filed: 08/19/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 19, 2010
                                     No. 09-31181
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSEPH RAY BERNARD,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 6:08-CR-333-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Joseph Ray Bernard was convicted of being a felon in possession of a
firearm and ammunition and was sentenced to serve 60 months in prison. We
are now presented with Bernard’s appeal of his sentence, which was the result
of the district court’s conclusion that an upward variance from the applicable
guidelines range of 30-37 months in prison was apt. Under Bernard’s view, the
district court committed significant procedural error because the deviation was
grounded in its erroneous factual findings concerning his dangerousness and the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-31181    Document: 00511208864 Page: 2       Date Filed: 08/19/2010
                                 No. 09-31181

connection between the firearm underlying the offense and illegal drugs. Next,
he argues that his sentence is substantively unreasonable because it is nearly
double the sentence provided by the applicable guidelines range and is
unreasonable under the circumstances. Finally, he contends that the district
court gave inadequate reasons to support its choice of sentence.
      We review sentences for reasonableness in light of the factors set out in
18 U.S.C. § 3553(a), utilizing an abuse of discretion standard that affords
deference to the district court’s superior position to make sentencing
determinations. Gall v. United States, 552 U.S. 38, 50-51 (2007). Under that
standard, we cannot say that the sentence imposed was unreasonable, and our
review of the record refutes Bernard’s arguments.
      The district court’s sentencing decision was not based on erroneous factual
findings. Rather, the transcript of the sentencing hearing shows that the district
court was familiar with the facts of the case and found that those facts
warranted a sentence greater than that called for under the pertinent guidelines
range because, inter alia, the public needed to be protected from Bernard.
Contrary to Bernard’s assertions, the record also shows that the district court
carefully weighed several of the § 3553(a) factors, heard and responded to
counsel’s arguments, and gave detailed and substantial justification for its
conclusion that the range of 30 to 37 months in prison was insufficient to satisfy
the objectives of § 3553, especially the goals of protecting the public and
providing the defendant with needed treatment. In sum, the district court gave
detailed reasons for its choice of sentence. Bernard has shown no significant
procedural error in connection with his sentence. See United States v. Delgado-
Martinez, 564 F.3d 750, 751-53 (5th Cir. 2009).
      He likewise has failed to establish that his sentence is substantively
unreasonable. The district court made the required individualized assessment
of Bernard’s circumstances based on the facts presented, started with the
applicable guidelines range, and heard counsel’s arguments. See Gall, 552 U.S.
2
   Case: 09-31181   Document: 00511208864 Page: 3        Date Filed: 08/19/2010
                                No. 09-31181

at 49. Although the deviation was not insubstantial, this does no suffice to show
that it was unreasonable. Cf. United States v. Brantley, 537 F.3d 347, 348-50
(5th Cir. 2008); United States v. Jones, 444 F.3d 430, 433, 441-42 (2006).
      The judgment of the district court is AFFIRMED.




                                       3